Citation Nr: 1645432	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  11-21 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for depression, to include as secondary to service connected right wrist disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from December 1978 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

In August 2016, prior to the promulgation of a decision in the present appeal, the Board received notification from the Veteran that she wished to withdraw her substantive appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  The Veteran, who is the appellant in this case, via written statement by the Board in August 2016, has withdrawn this appeal. 

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


